                          Case 2:19-cv-01953-KJM-DMC Document 19 Filed 07/23/20 Page 1 of 2


                 1        TROY DOUGLAS MUDFORD ..... California State Bar No. 156392
                          ESTEE LEWIS..................................California State Bar No. 268358
                 2        CATHLEEN THERESA BARR ....... California State Bar No. 295538
                          BRANDON STORMENT ...............California State Bar No. 267260
                 3
                          BARR & MUDFORD, LLP
                 4        1824 Court Street/Post Office Box 994390
                          Redding, California 96099-4390
                 5        Telephone: (530) 243-8008
                          Facsimile: (530) 243-1648
                 6
                          Attorneys for Plaintiffs
                 7

                 8
                                                      UNITED STATES DISTRICT COURT
                 9
                                                      EASTERN DISTRICT OF CALIFORNIA
                 10

                 11

                 12       JOSEPH SAMUEL FRITZ, JR.; and                          Case No. 2:19-CV-01953-KJM-DMC
                          SABRINA FRITZ,
                 13
                                                                                 ORDER RE STIPLULATION TO
                 14                   Plaintiffs,                                MODIFY THE INITIAL SCHEDULING
                                                                                 ORDER
                 15                   vs.                                        [FIRST REQUEST]
                 16       LOWE’S HOME CENTERS, LLC dba
                 17       LOWE’S #1926;
                          and DOES 1 through 20, Inclusive,
                 18
                                        Defendants.
                 19

                 20              IT IS HEREBY ORDERED that the Initial Scheduling Order shall be modified as
                 21
                          follows:
                 22
                             •   The expert witness disclosure and non-expert discovery cut-off date is extended from
                 23
                                 August 7, 2020 to January 7, 2021;
                 24

                 25          •   The expert witness discovery cut-off is extended from November 2, 2020 to April 7, 2021;

                 26          •   The dispositive motion deadline is extended from December 14, 2020 to June 7, 2021;

                 27          •   The pre-trial and trial date is to be set thereafter.
                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                         Page 1
 Post Office Box 994390
Redding, CA 96099-4390
                                       Order Re Stipulation to Modify the Initial Scheduling Order [First Request]
     (530) 243-8008
                          Case 2:19-cv-01953-KJM-DMC Document 19 Filed 07/23/20 Page 2 of 2


                 1              IT IS SO ORDERED.

                 2

                 3
                                Dated: July 23, 2020
                 4
                                                                              _______________________________
                 5                                                          DENNIS M. COTA
                                                                            UNITED STATES MAGISTRATE JUDGE
                 6

                 7

                 8

                 9
                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26
                 27

                 28
BARR & MUDFORD
    Attorneys at Law
    1824 Court Street
                                                                       Page 2
 Post Office Box 994390
Redding, CA 96099-4390
                                     Order Re Stipulation to Modify the Initial Scheduling Order [First Request]
     (530) 243-8008
